DETAILED ACTION
Notice to Applicant
This communication is in response to the Request for Continued Examination (RCE) filed October 12, 2021.  Claims 1 – 5 and 7 – 11 are amended.  Claims 1 – 20 are pending.
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 6 is objected to because of the following informalities:  Claim 6 is identified as a system, however, independent claim 1 was amended to recite a method, and therefore claim 6 is directed to two statutory classes.  Appropriate correction is required.
The objection to Claims 4 and 11 is withdrawn based upon the amendment submitted October 12, 2021.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1
Claims 1 – 10 are drawn to a method and Claims 11 – 20 are drawn to a  non-transitory computer readable medium which are statutory categories of invention (Step 1: YES). 

Step 2A Prong One
Independent claims 1 and 11 recite managing an enrollment process of a clinical trial having a plurality of arms comprising forwarding a plurality of key subject data, the plurality of key subject data being respectively associated with each of the plurality of subjects, the key subject data including a narrative and an image; polling each of the plurality of physician investigators regarding each subject of a plurality of subjects, wherein the plurality of physician investigators are each an expert in a topic of the clinical trial; aggregating responses of the plurality of physician investigators for each subject; analyzing aggregated responses in response to a quorum of the aggregated responses of the physician investigator being achieved; assigning-the subject to a randomized arm of the clinical trial in response to determining that an outcome for the subject is estimated to be equal across the plurality of arms of the clinical trial; and managing an enrollment process of a subject of the plurality of subjects in response to the subject having an aggregate of responses for the clinical trial that exceeds a predetermined minimum value of responses for the clinical trial.
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity by managing interactions between a plurality of physicians and subjects for a clinical trial. If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or Step 2A Prong One: YES).

Step 2A Prong Two
This judicial exception is not integrated into a practical application.  The claims are abstract but for the inclusion of the additional elements including a “clinical trial management system”, “a computer system having a processor communicatively coupled to a database via a network, the computer system implementing instructions to perform the steps”, ‘establishing an encrypted link in the computer system”, “securely accessing the database”, “automatically”, “the computer system”, “non-transitory computer-readable storage medium having computer-readable instructions stored therein for enrollment selection of subjects for a clinical trial, which when executed by one or more processors cause the processors to perform the method steps” are additional elements that are recited at a high level of generality (e.g., the “non-transitory computer-readable storage medium having computer-readable instructions stored therein for enrollment selection of subjects for a clinical trial, which when executed by one or more processors cause the processors to perform the method steps” is no more than a statement that said instructions are executed) such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed (e.g., the “non-transitory computer-readable storage medium having computer-readable instructions stored therein for enrollment selection of subjects for a clinical trial, which when executed by one or more processors cause the processors to perform the method steps” language is incidental to what instructions are executed). Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).

Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed computer system is a generic component that is configured to perform activities that are well-understood, routine, and conventional activities previously known to any industry. Said additional 
The published specification supports this conclusion as follows:
[0046] FIG. 6 is a block diagram of a computer network 12 in which the computer program 10 may be implemented. As shown in FIG. 6, the computer network 12 includes, for example, a workstation 14, and 16 that each include a processor 18, a database 20, and a network 22. The network 22 is configured to provide a communication path for each device of the network 22 to communicate with the other devices. Additionally, the computer network 22 may be the Internet, a public switched telephone network, a local area network, private wide area network, wireless network, and the like communication channels.
[0049] Although FIG. 6 depicts a computer network, it is to be understood that the various aspects are not limited to operation within a computer network, but rather, the some or all of the aspects may be practiced in any suitable electronic device. Accordingly, the computer network depicted in FIG. 6 is for illustrative purposes only and thus is not meant to limit the various aspects in any respect.
[0051] The invention may be implemented in any type of computing devices, such as, e.g., a desktop computer, personal computer, a laptop/mobile computer, a personal data assistant (PDA), a mobile phone, a tablet computer, cloud computing device, and the like, with wired/wireless communications capabilities via the communication channels. In an aspect, the invention may be web-based. For example, a server may operate a web application to allow the invention to operate in conjunction with a database. The web application may be hosted in a browser-controlled environment (e.g., a Java applet and/or the like), coded in a browser-supported language (e.g., JavaScript combined with a browser-rendered markup language (e.g., Hyper Text Markup Language (HTML) and/or the like)) and/or the like such that any computer running a 
[0052] In an aspect, the invention may be implemented in any type of mobile smartphones that are operated by any type of advanced mobile data processing and communication operating system, such as, e.g., an Apple™ iOS™ operating system, a Google™ Android™ operating system, a RIMTM BlackberryTM operating system, a Nokia™ Symbian™ operating system, a MicrosoftTM Windows Mobile™ operating system, a MicrosoftTMWindows Phone™ operating system, a Linux™ operating system or the like.
[0053] Further in accordance with various aspects of the invention, the methods described herein are intended for operation with dedicated hardware implementations including, but not limited to, PCs, PDAs, semiconductors, application specific integrated circuits (ASIC), programmable logic arrays, cloud computing devices, and other hardware devices constructed to implement the methods described herein. 
Further, the additional element of being computerized to perform functions/steps amounts to no more than mere instructions to apply the exception using generic computer component(s). Mere instructions to apply an exception using generic computer component(s) cannot provide an inventive concept (see: MPEP, 2106.05(f)). 
Viewing the limitations as an ordered combination, the claim simply instructs the additional element(s) to implement the concept as described in the identification of abstract idea above, with routine, conventional activity specified at a high level of generality in a particular technological environment. 
Step 2B: NO). 
Dependent claims 2 – 10 and 12 – 20 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein.

Claim Rejections - 35 USC § 103
The rejection of Claims 1 – 5, 7 – 15, and 18 – 20 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stoodley et al., herein after Stoodley (U.S. Publication Number 2004/0078236 A1) in view of Koren et al., herein after Koren (U.S. Publication Number 2013/0238354 A1) further in view of Hasey et al., herein after Hasey (U.S. Patent Number 8,655,817 B2) are withdrawn based upon the amendment submitted March 16, 2021.
The rejection of Claims 6 and 16 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stoodley et al., herein after Stoodley (U.S. Publication Number 2004/0078236 A1) in view of Koren et al., herein after Koren (U.S. Publication Number 2013/0238354 A1) further in view of Hasey et al., herein after Hasey (U.S. Patent Number 8,655,817 B2) further in view of Arney et al., herein after Arney (U.S. 


Response to Arguments
Applicant's arguments filed October 12, 2021 have been fully considered but they are not persuasive. The Applicant’s arguments have been addressed in the order in which they were presented.
Claim Rejections - 35 USC § 101
The Applicant argues the elements of the claim, considered both individually and as an ordered combination, are sufficient to ensure that the claim as a whole amounts to significantly more than the exception itself.  The Examiner respectfully disagrees. The Applicant’s specification states “The invention may be implemented in any type of computing devices, such as, e.g., a desktop computer, personal computer, a laptop/mobile computer, a personal data assistant (PDA), a mobile phone, a tablet computer, cloud computing device, and the like, with wired/wireless communications capabilities via the communication channels. In an aspect, the invention may be web-based. For example, a server may operate a web application to allow the invention to operate in conjunction with a database. The web application may be hosted in a browser-controlled environment (e.g., a Java applet and/or the like), coded in a browser-supported language (e.g., JavaScript combined with a browser-rendered markup language (e.g., Hyper Text Markup Language (HTML) and/or the like)) and/or the like such that any computer running a common web browser (e.g., Internet The generic computer cited by the Applicant is a general link to execute the abstract idea.  The processor, as used in the recited claims, is at best the equivalent of merely adding the words “apply it” to the judicial exception.  Mere instructions to apply an exception cannot provide an inventive concept.  For instance, establishing an encrypted link in a secure computer system is a generic computer process.  Thus, Applicant’s argument is not persuasive and the rejection is maintained.

The Applicant argues the claims recite an application with, or by the use of, a particular machine, citing Core Wireless Licensing v. LG Elecs., Inc.  The Examiner respectfully disagrees.  The invention in Core Wireless “identifies as problematic the 
Specifically, the claims in Core Wireless were directed to improving the efficiency of using an electronic device by bringing together a limited list of common functions and commonly accessed stored data that is directly accessible from a main menu. As shown through the analysis in the above rejection, the current claims do not address similar technology.  It is unclear from the arguments how the present claims are to be considered similar to those of Core Wireless so as to not be directed to the court identified abstract ideas identified and correlated to in the above rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINE K RAPILLO whose telephone number is (571)270-3325. The examiner can normally be reached Monday - Friday 7:30 - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KRISTINE K. RAPILLO
Examiner
Art Unit 3626



/KRISTINE K RAPILLO/Examiner, Art Unit 3626